Citation Nr: 0105854	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  94-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable rating for status post fracture 
of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to September 
1990.

The veteran filed a claim in September 1990 for service 
connection for a positive TB-tine test and a burst fracture 
vertebrae L2.  This appeal arises from the March 1991 rating 
decision from the Washington, DC Regional Office (RO) that 
granted service connection for status post fracture, L1, with 
residual limitation of motion, with an evaluation of 20 
percent; granted service connection for status post fracture, 
left ring finger, with an evaluation of 0 percent; granted 
service connection for psoriasis, with an evaluation of 0 
percent; granted service connection for a scar, left iliac 
crest, with an evaluation of 0 percent; and denied the 
veteran's claim for service connection for a positive TB tine 
test.  A Notice of Disagreement was filed in April 1991 and a 
Statement of the Case was issued in June 1991.  A substantive 
appeal was filed in June 1991 with a request for a hearing 
before a Member of the Board in Washington, DC.

By rating decision in February 1994, the RO increased the 
evaluation of the veteran's service connected fracture L1 
with residual limitation of motion to 40 percent with an 
additional 10 percent granted for deformity at the fracture 
site.  The combined evaluation was 50 percent.  The 
evaluation for the veteran's service connection psoriasis was 
increased to 30 percent.  The veteran continued his appeal of 
the increased ratings.

By rating decision in September 1998, the RO increased the 
evaluation of the veteran's service connected psoriasis from 
30 percent to 50 percent.  The evaluation of the veteran's 
service connected left iliac crest scar, was increased from 0 
percent to 10 percent.  The veteran indicated in writing in 
October 1998 that this satisfied his appeal as to an 
increased rating for service connected psoriasis and scar. 

In writing in July 1999, the veteran withdrew his appeal 
regarding service connection for a positive TB-tine test.

On July 7, 1999, a hearing was held in Washington, DC, before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 2000).

By Decision of the Board in September 1999 entitlement to a 
rating in excess of 50 percent for fracture L1 with residual 
limitation of movement, deformity by x-ray, was denied.

This case was remanded in September 1999 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. The veteran's service connected status post fracture of 
the left ring finger is manifested by pain and the presence 
of arthritis.


CONCLUSION OF LAW

A rating of 10 percent for status post fracture of the left 
ring finger with arthritis is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5155, 5227 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1988, 
he was in an automobile accident and, in part, suffered a 
fracture dislocation of the left ring finger which was 
reduced, closed, and splinted.  

By rating action of March 1991, service connection for status 
post fracture of the left ring finger was granted and a 0 
percent evaluation was assigned.  The current appeal to the 
Board arises from this action.

On a VA examination in January 1998, the veteran had 
complaints to include occasional swelling of the proximal 
interphalangeal joint on the left fourth finger.  He stated 
that the swelling, which was intermittent, was the only 
problem with the finger, and he was able to perform normal 
functions with his left hand.  On examination, there was 
minimal tenderness of the proximal interphalangeal joint on 
the fourth digit of the left hand without swelling, redness, 
heat, or limitation of motion.  The veteran's grip was 
approximately equal on the two sides.  He was right handed.   

On a VA examination in January 2000, the veteran complained 
of occasional pain about the proximal interphalangeal joint 
of the left right finger.  He would take Motrin or Advil, as 
needed, for his symptoms.  He denied any loss of time from 
work due to the symptoms.  He was right handed.  On 
examination, there was no swelling, redness, deformity, or 
instability of the joint.  He made a fist without difficulty.  
He had mild, diffuse tenderness about the joint.  The 
peripheral color and sensation were good.  The impression 
included pharmic capsulitis to the distal interphalangeal 
joint of the left ring finger.  It was noted that there was 
no history of any limitation of his activity due to his 
symptoms.  There was no functional loss due to pain.  The x-
ray showed there was minimal degenerative osteoarthritis of 
the proximal interphalangeal joint of the left ring finger 
possible the result of prior injury, associated with some 
deformity at the base of the middle phalanx.  There was no 
recent fracture or dislocation.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The veteran has been 
contacted in order to obtain information concerning treatment 
and he has been afforded a VA examination.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

The veteran's service connected status post fracture of the 
left ring finger is currently rated at 0 percent under 
Diagnostic Code 5227, regarding ankylosis of individual 
fingers.  Under Diagnostic Code 5227, a disability evaluation 
of 0 percent is assigned for ankylosis of any other finger 
than the thumb, index or middle fingers, minor extremity.  It 
is noted that extremely unfavorable ankylosis will be rated 
as amputation under diagnostic codes 5152 through 5156.  38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2000).  Single finger 
amputation is rated under Diagnostic Code 5155, for 
amputation of the ring finger.  A 20 percent rating is 
assignable for the minor extremity with metacarpal resection 
(more than one-half the bone lost) and a 10 percent rating is 
assigned for the minor extremity without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto.  
38 C.F.R. §  4.71a, Diagnostic Code 5155 (2000).  

Further, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§  4.71a, Diagnostic Code 5003 (2000). 

The record supports the veteran's claim for a compensable 
rating for status post fracture of the left ring finger since 
the initial grant of service connection as there is evidence 
of arthritis as noted on the January 2000 VA x-ray, and the 
veteran has complaints of pain regarding the left ring 
finger.  However, any limitation of motion does not equate to 
those ranges of motion required for a compensable rating 
under the Diagnostic Codes pertaining to limitation of motion 
of the ring finger.  At the January 2000 VA examination, it 
was indicated that there was no functional loss due to pain; 
however, to fairly take into consideration the requirements 
of DeLuca regarding the veteran's complaints of pain, it will 
be considered that pain leads to a sufficient amount of 
limitation of motion to allow for a 10 percent evaluation 
under Diagnostic Code 5003 for arthritis; however, there is 
no showing of pain equivalent to ankylosis.  Therefore, a 
higher rating under the Diagnostic Codes regarding limitation 
of motion for the left ring finger is not assignable.



ORDER

Entitlement to a rating of 10 percent for status post 
fracture of the left ring finger is granted, subject to the 
regulations governing the payment of monetary awards.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

